     Case: 3:18-cv-00116-NBB-JMV Doc #: 12 Filed: 10/15/18 1 of 1 PageID #: 54



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

ROWAN FAMILY DENTISTRY, INC.,
a Mississippi corporation, and MARTIN
CHIROPRACTIC, LLC, a Mississippi
Corporation                                                                          PLAINTIFFS

V.                                              CIVIL ACTION NO. 3:18-CV-00116-NBB-JMV

MEDICAL SYNERGY, INC.,
an Arizona corporation                                                              DEFENDANT

                                             ORDER

       This cause comes before the court upon Plaintiffs’ Notice of Dismissal in which they

stipulate to a voluntary dismissal of the instant action without prejudice pursuant to Rule

41(a)(1)(A)(i) of the Federal Rules of Civil Procedure. Accordingly, the court finds that this

case should be DISMISSED without prejudice. This case is closed.

       SO ORDERED AND ADJUDGED this, the 12th day of October, 2018.



                                                     /s/ Neal Biggers
                                                     NEAL B. BIGGERS, JR.
                                                     UNITED STATES DISTRICT JUDGE
